 324DECISIONSOF NATIONALLABOR RELATIONS BOARDClapper'sManufacturing,Inc.andUnited Brotherhoodof Carpenters and Joiners of America,CarpentersDistrictCouncilofWesternPennsylvania,AFL-CIOClapper'sManufacturing,Inc.andUnited Brotherhoodof Carpenters and Joiners of America,CarpentersDistrictCouncilofWesternPennsylvania,AFL-CIOandClapper'sEmployees Committee,Party in InterestClapper'sManufacturing,Inc.andUnited Brotherhoodof Carpenters and Joiners of America, CarpentersDistrictCouncilofWesternPennsylvania,AFL-CIO. Cases 6-CA-4423, 6-CA-4655, and6-RC-4801.October 31, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn June 11, 1970, Trial Examiner Morton D.Friedman issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair laborpractices and recommended that these allegations ofthe consolidated complaint be dismissed. In addition,the Trial Examiner found that the Respondent hadengaged in objectionable conduct prior to the secondelection held on June 20, 1969, in Case 6-RC-4801and recommended that the election be set aside.'Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision with a supporting brief.The General Counsel filed limited cross-exceptionswith a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and cross-excep-tions, briefs, and the entire record in these cases, andhereby adopts the findings,2 conclusions,3 and recom-mendations of the Trial Examiner, as modified herein.The Trial Examiner found that Respondent'sPresidentClapper,during certain question andanswer periods following speeches to the employees,clearly conveyed the impression that a strike wasinevitable if the employees voted for the Union, andthat by these remarks concerning strikes Clappercoerced the employees in violation of Section8(a)(1)of the Act. For the reasons expressed by the TrialExaminer, we agree with this finding. However, as wehave found that certain of Clapper's remarks werecoercive, we find it unnecessary to determine and wedo not pass upon whether other remarks concerningjob classifications and the future of existing employeebenefits were also violative of Section8(a)(1).The Trial Examiner found that Milton Sines, asupervisor,during a conversation with employeeThelma Sines in October 1968 had said nothingcoercive to her. In so finding, the Trial Examinerrelied on a conversation in October 1968 that MiltonSines had with Thelma Sines and coemployees, JaneWerner and Ruth Tempia. The Trial Examiner foundthat Milton Sines' version as to what was discussed, assupported by the testimony of employees Werner andTempia, was the more exact, and that Thelma Sinesmisinterpreted what was discussed, probably becauseof the atmosphere that was then prevalent in theplant.We find merit in the General Counsel's cross-exception to the Trial Examiner's reliance on thisconversation and his failure to consider anotherconversation in October 1968 between Milton Sinesand Thelma Sines.Thelma Sines testified that in October 1968, whenshe asked Milton Sines what she was supposed to dowhen she ran out of work, he replied that if the Unioncame in that she would be out of work altogether asBuilding No. 2 would be closed down, and thatanybody else pushing for the Union would be the firstto go when Building No. 2 would be closed down.Thelma Sines further testified that there were nowitnesses to this conversation.Milton Sines testified that he had two conversations1This election was held pursuant to anAgreementforConsentElection.Accordingly, theTrialExaminerrecommendedthatCase6-RC-4801 besevered and transferredto theRegional Director for Region6 forfurther processing with the recommendation that he set aside thesecond election.2The Respondent has excepted to certain of the Trial Examiner'scredibilityresolutions.After a carefulreviewof the record,we concludethatthe TrialExaminer's credibilityfindingsare not contraryto a clearpreponderance of all the relevant evidence.Accordingly,we find no basisfor disturbingthosefindings.Standard Dry Wall Products, Inc.,91 NLRB544, enfd. 188 F.2d 363 (C.A. 3).3Although at page 13 of his Decision, the Trial Examiner concludedthat statementsby Dale Clapperin the early part of October 1968 toemployeesHerman andThelmaSines constituted threats, and also,individual questioningby WalterLenhart, Respondent's general manager,of employeesPatricia Ross and Roger Wahl on June 20, 1969,constitutedunlawful interrogations,he inadvertently failed to specifically find that alloftheaforesaidconductconstitutedSection8(a)(1)violations.Accordingly,we find thatby theaforesaid conduct the Respondentcommitted violations of Section 8(axl) of the Act.186 NLRB No. 52 CLAPPER'S MANUFACTURING325with Thelma Sines, one while employees Werner andTempia were present, and one alone with ThelmaSines,and that during the latter conversation hediscussed the possibility that Building No. 2 would beshut down if it became necessary, since it was the leastprofitable.Although during the conversation whereemployees Werner and Tempia were present, accord-ing toMilton Sines, there was no discussion as to theshutting down of Building No. 2, there was nocontradiction by Milton Sines to that part of ThelmaSines'testimony that he had stated that anybody elsepushing for the Union would be the first to go whenBuilding No. 2 would be closed down.On the basis of the above, we agree with the GeneralCounsel that the Trial Examiner failed to consider theconversation in October 1968, where only MiltonSines and Thelma Sines were present. In so agreeing,we rely on MiltonSines'admission that there wassuch a conversation between them, his admission thatthe possibility of closing down Building No. 2 wasdiscussed, and that such a closing down,in essence,was made about the same time by Dale Clapper toemployees Herman and Thelma Sines under circum-stances which we have found herein to have constitut-ed threats in violation of Section 8(a)(1) of the Act.Moreover, we deem significant the failure of MiltonSinestocontradict that part of Thelma Sines'testimony,supra,that anybody else pushing for theUnion would be the first to go when Building No. 2would be closed down. In these circumstances, weconclude that Milton Sines made the remarks asalleged by Thelma Sines and that they were threats toimpose economic retribution on active Union sup-porters.Accordingly, we find that by such conductthe Respondent violated Section 8(a)(1) of the Act.AMENDED CONCLUSIONS OF LAWSubstitute the following conclusion of law for theTrial Examiner's third conclusion of law:By threatening employees with reprisals if theyselected the Union as their bargaining representative,by interrogating employees as to their union sympa-thies and activities and the union sympathies of otheremployees, by making implied promises of benefit toemployees, by creating the impression among em-ployees that Respondent was engaged in the surveil-lance of their union activities, and by stating toemployees that theselectionof the Union as theirbargaining representative would inevitably lead to astrike,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, as modified herein,and hereby orders that the Respondent, Clapper'sManufacturing, Inc.,Meyersdale, Pennsylvania, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommend-ed Order, as so modified:1.Delete the phrase "Interrogating employeesconcerning their union activities and their sympathiestoward the Union" in paragraph 1(a), and substitutetherefor the phrase "Interrogating employees con-cerning their own or other employees' umon activitiesor union sympathies, stating to employees that theselection of a union as their bargaining representativewill inevitably lead to a strike".2.Delete the first paragraph in the body of theNotice and substitute therefor the paragraph "WEWILL NOT question any employees about their ownor other employees' union activities or sympathies."3.Insert as the second paragraph in the body ofthe Notice "WE WILL NOT tell our employees thatthe selection of a union as their bargaining representa-tive will inevitably lead to a strike."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMORTON D.FRIEDMAN,Trial Examiner:Upon a charge,first amended charge and second amended charge filed byUnitedBrotherhood of Carpenters And Joiners of Amen-ca,Carpenters District Council of Western Pennsylvania,AFL-CIO,herein called the Union,on November 26, 1968,January 13,1969, and February 20, 1969,respectively, andupon a charge and a first amended charge filed by theUnion on July8, 1969 and October7, 1969,respectively,the Regional Director for Region 6 of the National LaborRelations Board,herein called the Board,issued an Orderof Consolidation, a consolidated complaint and notice ofhearing on December 29, 1969,on behalf of the GeneralCounsel of the Board against Clapper's Manufacturing,Inc.,herein called the Respondent or the Company,alleging violations of Section 8(a)(1) and(2) of the NationalLaborRelations Act, as amended(29 U.S.C. Sec.151,etseq.),herein called the Act.Thereafter,on December 31, 1969,the Regional Directorfor Region 6 issued his Report on Objections filed by theUnion in Case6-RC-4801 inwhich he found that theobjections raised substantial and material issues involvingsubstantially the same issues involved in Cases 6-CA-4423and 6-CA-4655.Accordingly,on the same day, December31, 1969,the said Regional Director issued an order furtherconsolidating all of these aforementioned cases for hearingand determination by a Trial Examiner.In its duly filed answer to the aforementioned consolidat-ed complaint, the Respondent, while admitting certainallegations of the complaint,denied the commission of anyunfair labor practices.Pursuant to notice,a hearing on the consolidated cases 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas held before me at Somerset, Pennsylvania, on March 3through 6, 1970. All parties were represented and wereafforded full opportunity to be heard, to introduce relevantevidence, to present oral argument, and to file briefs. Briefswere filed by the General Counsel and the Respondent.Upon consideration of the entire record, including thebriefs of the parties, and upon my observation of each ofthe witnesses as they appeared before me, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Pennsylvania corporation, is engagedatMeyersdale, Pennsylvania, in the manufacture and saleof plastic laminated furniture tops and panels. During the12-month period immediately preceding the issuance ofthe consolidated complaint herein, a representative period,Respondent received goods and materials of a value inexcessof$50,000directlyfrom points outside theCommonwealth of Pennsylvania for use at its Meyersdale,Pennsylvania, facility.It isadmitted, and I find, that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATIONSINVOLVEDIt is admitted, and I find, that United Brotherhood ofCarpenters and Joiners of America, Carpenters DistrictCouncil of Western Pennsylvania, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.As hereinafter discussed, I find and conclude thatClapper's Employees Committee or Group Conference, ashereinafter variously called, is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Background and IssuesIn the spring of 1968 the Union began an organizationaldrive among the Respondent's production and mainte-nance employees. Thereafter, the Respondent commenceda campaign to counteract the Union's drive. The Union andtheRespondent both waged vigorous and aggressivecampaigns marked by claims and counterclaims made invariouswritten communications to the Respondent'semployees and by speeches made by the Respondent'sPresident Dale Clapper. Thus, in the spring of 1968 whiletheUnion circulated a number of pieces of campaignliterature,Clapper read a speech to all his employees inwhich he emphasized the Respondent's vigorous oppositionto the unionization of his employees. On September 10,1968 the Union filed a petition with the Board for anelection among the aforesaid employees. Thereafter onSeptember 26, November 18 and November 20, 1968,Clapper addressed various groups of employees fromprepared manuscripts. In the meantime, on October 8,1968, the Respondent and Union entered into a consentelection agreement. Pursuantto this agreementan electionwas held on November 22, 1968. As stated above, bothbefore and after this consent agreement and up to the timeof election, the Union literally deluged the employees withcampaign literature while Clapper made the three speechesabove noted.In the election held November 22, 1968, the Union wasdefeated. The tally of ballots shows that 86 votes were castagainst the Union, 57 votes for the Union while 8 ballotswere challenged.Thereafter, on November 26, 1968 the Union filedobjections to the election. At the sametime, the Union alsofiled the first charges in Case 6-CA-4423. On March 18,1969, pursuant to a stipulation entered into by the parties,the Regional Director for Region 6 set aside the electionand ordered a new one to be held on June 20, 1969 underthe terms of the original consent election agreement.Thereafter the Union and the Employer again entered uponvigorous campaigns in which the Union distributed aquantity of campaign material and the Respondent alsoissued antiunion letters to his employees in the latter part ofJune 1969 before the secondelection.After the first electionwas set aside and the second election set, the Respondentthrough President Clapper helped form what is hereinreferred to as the Employees Committee or the GroupConference. In addition, on June 19, 1969, the day beforethe second election, Clapper addressed his employees withthe aid of a written text. After his speech, which was givento all of the employees except the employees in the nightshift in one building, a question and answer periodfollowed.As scheduled, on June 20, 1969 a rerun election was held.The Union again was defeated, 67 votes being cast againsttheUnion, 56 votes for the Union, and 9 ballots beingchallenged. The Union filed objections to the rerunelectionand these objections were consolidated for hearing with thetwo unfair labor practice cases which are the subject of thisproceeding.The Union and the General Counsel allege generally, andthe complaint asserts, that the conduct of the Respondent'spresident and other supervisory personnel during thecampaign prior to the first and second elections constitute,in the main, the basis for the charges and objections filed inthis proceeding.'More specifically, the complaint herein alleges, insubstance, that the Respondent, through Clapper and othercompany supervisors and officials, unlawfully interrogatedemployees concerning their union activities, created theimpression of surveillance of employees union activities,threatened reprisals and closing of part of the plant in theevent of union success and made promises of benefit toinduce employees to reject the Union.The complaint further alleges that the Respondentunlawfully formed, assisted, and dominated The GroupConference of Employees Committee in violation ofSection 8(a)(2) of the Act.TheRespondent's answer admits the jurisdictionalallegations of the complaint but denies each and everyallegation concerning the alleged violative conduct of therThe objections however, which are being considered here are onlythose which were filed subsequent to the second election on June 20, 1969. CLAPPER'S MANUFACTURINGRespondent. With regard to the allegation of assistance anddomination, the answer also alleges that the so calledGroup Conference was not a labor organization within themeaning of the Act.Thus, broadly, the issues framed by the pleadings are:1.Did the Respondent interfere with, coerce, orthreaten its employees in the manner set forth above, inviolation of Section 8(a)(1) of the Act?2.Did the Respondent form,assist,and dominate theemployees' organization known as The Employees Com-mitteeor Group Conference?3.As is usual in cases of this type basically underlyingall of the foregoingissuesare primary issues of credibility ofthe variouswitnesses.B.Interference,Coercion, and Restraint1.Individual incidentsHeretofore, I have alluded to the vigorous manner inwhich the Union and the Respondent pressed theirrespective campaigns. Much that was said and much of thewritten material circulated by each of the parties was purelyfactual, but a certain quantity was accusatory and at timesacrimonious.Each party accused the other of lack ofcandidness and, indeed, of outright misrepresentation. Tosay that feelings ran high would be an understatement. Itwas in this atmosphere, marked by the hurling of verbalbrickbats, that the employees of the Respondent were madeaware of the Union's and Respondent's strong feelingstoward one another. And it was in this atmosphere that theevents, below described, occurred.Sometime early in October 1968, President Dale Clapperhad a conversation with employee Herman Sines at therailroad tracks bordering the plant. Before this conversa-tion,Clapper had had a conversation with Thelma Sines,the wife of Herman Sines, who was also an employee ofRespondent. During this earlier conversation the problemof seniority had come up and Mrs. Sines was concerned, asshe was one of the newer employees. Clapper attempted toexplain to her what would happen if the Union came in andjob classification and strict seniority were instituted.After Clapper had spoken to Mrs. Sines and had left her,he noticed that Herman Sines was at the latter's pickuptruck.He went over toSinesand asked the latter, amongother things,what Sines thought "about this unionbusiness." Sines answered that he thought the Union was agood thing inasmuch as wages were rather low. Then theconversation turned to the time that Herman Sines hadbeen a supervisor. After that the conversation again turnedto the question of classification and seniority. Clapperattempted to show Sines, who by this time was accompa-nied by his wife, that classification might work to thedetriment of Mrs. Sines who had only been an employee oftheRespondent for a short period of time. He alsoattempted to show how super seniority could affect2Allof the above are from credited portions of the testimony ofClapper and Herman and Thelma SinesClapper admitted,in effect, thathe asked Sines what the latterthoughtabout theUnion.In Clapper's wordshe asked Sines"the usual questions concerning Union or no Union"However, Clapper denied that he told Sines that building 2 would beclosed down in the event the Union were successful.Iwas much impressed327employees who had been in the Respondent's employ for alonger period of time. Clapper explained that with superseniority the person with super seniority who had been inthe employ of the Respondent only as long as Mrs. Sinescould outrank Mr. Sines who had been in the employ of theRespondent for 3 or 4 years. However, during theconversation and during this discussion of classificationand seniority Clapper asked Sines what the Union couldgive the latter that Clapper could not. Clapper said that allthe Union could do would be to get them 3 cents an hour tocover the dues. Then he stated that if the Union were tocome into the plant it meant that the Sines would be thefirst ones out. This was so because plant number 2 whereSines and his wife worked would be closed down inasmuchasClapperwas not making enough money on thatoperation to keep it going should the Union come in.2Evidently,during the campaign, there was muchdiscussion among the employees concerning classificationand possible layoffs, especially in building number 2 of theRespondent's plant, which building performed special workand not general production work as was performed in otherbuildings of the Respondent's plant. Evidently, also, theoperation of building number 2 was the least profitable ofall of the Respondent's operations. During the month ofOctober, 1968 work in building 2 was rather slow.According to Thelma Sines, she had run out of work andhad asked her supervisor, Milton Sines, her brother-in-law,what she was supposed to do. In answer, according toThelmaSines,Milton Sines replied that if the Union camein,Thelma Sines would be out of work altogether becausebuilding 2 would be closed down. According to this witness,Milton Sines also said that anybody else that was "pushingfor the Union" would be the first to go when building 2would be closed down.Milton Sines testified, in substance, that at that particulartimeworkwas rather slow in building number 2.Accordingly,when employees Jane Werner and RuthTempia requested time off he gave them time off and wasglad to do so in order to save the Respondent money.However, these two ladies and Thelma Sines evidently hadsome sort of misunderstanding regarding this time off andin order to clear the matter up Sines called all three of themtogether and discussed the situation with them.Heexplained that he had sent no one home for lack of workand that he had no intention of doing so. According toMilton Sines he said that if it did come to the point wherehe had to send somebody home, however, that it would beThelma Sines because of the fact that she was the newestemployee and the other employees had seniority over her.Milton Sines' version of this conversation is supported bythe testimony of both Jane Werner and Ruth Tempia. I findand conclude that the version of Milton Sines, JaneWerner, and Ruth Tempia is the more exact and thatThelma Sines misinterpreted what Milton Sines had saidwiththemanner in which Sinesand his wifetestifiedAdditionally, I notethat Sinesisno longerworkingfor the Respondent and histestimony,therefore, would, in my opinion, be more objective than that of Clapperwho was very much concernedwith the outcomeof the proceedingAccordingly, I credit those portionsof Sines' testimony which are inconflict with the testimony of Clapper 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDdue, probably, to the atmosphere that was then prevalent intheplant.3Accordingly, I do not find that in thisconversationMilton Sines said anything coercive toThelma Sines.Ex-employee Joseph Faidley testified that on November18, 1968,following aspeech by Clapper in building number1,Faidley asked Clapper whether the latter would invite theUnion into the plant and have a panel discussion in front ofthe employees to let the employees hear both sides of thestory.Clapper did not answer. On November 20, afterClapper gave another speech to the employees, Faidleyagain asked Clapper the same question. According toFaidley, Clapper answered "don't ask me why, but if theUnion came in I might lose my job due to my unionactivities."Clapper, in testifying, could not remember whetheremployee Faidley asked him why the Union could notcome into the plant to have a panel discussion. However,Clapper denied completely that he told Faidley that thelatter could lose his job if the Union came in because ofFaidley's union activity.Faidley, in his testimony and on cross-examination statedfirst that only his supervisor was present when he askedClapper the question regarding the panel discussion.However, on further pressure by Respondent'scounselFaidley stated that all of the employees were present. Yet,not a singleemployee testified in corroboration of Faidley'stestimony in this respect. A statement to the effect that anemployee could lose his job because of his union activitieswould certainly have made an impression on the employeespresent.However, none came forward to state that such athreat was made. Under all of the circumstances and uponmy observation of Faidley and Clapper in this particularinstance, I find and conclude that the statement was notmade and that Clapper did not threaten Faidley with loss ofhis job because of Faidley's union activity.All of the foregoing events occurred before the firstelection held in November, 1968. The incidents or allegedincidents which follow are alleged to have occurred prior tothe second election which was held June 20, 1969.On the night of June 19, 1969 Clapper engaged employeeAlfredMurray in a conversation. Clapper asked AlfredMurray how the latter thought the election was going to goand Murray answered that he did not know. Then Clapperasked Murray about a couple of other employees and howthey were going to vote. Murray again answered that he didnot know. Clapper mentioned specific names of individualsin this conversation whose union sympathies he sought tofind out. Then Clapper asked if Murray would talk to someof these employees and Murray answered that he could nottalk to any of them.Clapper, in testifying, admitted that he asked Murrayconcerning"questions concerning the union or no union."Clapper also admitted that he asked Murray how the latterthought several other employees felt about the union. HetestifiedthatMurray stated that he could not tell Clapper.Thus, I find and conclude, that on the night before theelection in June, 1969, Clapper inquired of Murray as to thelatter's union sympathies and the union sympathies of otheremployees. I further find that he also asked Alfred Murrayto talk to some of the employees on behalf of theRespondent.Employee Morris Murray testified in the same vein as didAlfred Murray. He stated that the night before the electionon the night shift in building number I Clapper asked himhow he was going to vote. Murray replied that he had notmade up his mind. Then, according to Morris Murray,Clapper asked the latter how he thought a fellow employee,Gill Mason,was goingto vote.Clapper denied in testifying that he had had anyconversation whatsoever with Morris Murray on the nightalleged. Respondent then introduced into evidence businessrecords, which I accept and credit, to the effect that MorrisMurray did not work on the night shift on the night inquestion and also that employee Gill Mason had left his jobwith the Respondent 2 months before the date in question.Accordingly, and from my observation of both MorrisMurray and Dale Clapper in this instance, I find andconclude that Clapper did not interrogate Morris Murrayas alleged. I am further strengthened in this conviction bythe forthright manner in which Clapper admitted interro-gating employee Alfred Murray.On the day of the election, former employee Patricia Rosswas approached by generalmanagerWalter Lennart. Thisoccurred on the top floor of building number 1. Ross hadnot as yet voted. Lenhart asked Ross for the latter's supportin the election and then asked Ross how the latter's sister-in-law,Billie Jean Bowers, was doing. It seems that Bowershad recently been transferred from the glue gun in buildingnumber 1 to a job in building number 3. Ross told Lenhartthat Ross' sister-in-law did not like her work in buildingnumber 3, that the lacquer thinner, with which Bowersworked, made her sick. Lenhart then told Ross that if theelection went right Lenhart would see what he could doabout bringing Bowers back to building number 1 in herformer job. Then Lenhart asked Ross if there was anyoneelse in the plant that Ross thought Lenhart should talk to.He further asked Ross how the latter thought the electionwas going to go?GeneralManager Lenhart also on the morning of theelection of June 20, 1969, engaged employee Roger Wahl ina conversation before the latter voted. Lenhart informedWahl that Lenhart would be going around to the variousbuildings in order to get information from other employeesas to how they felt their buildings were going to vote. ThenLennart asked Wahl how Wahl felt building number 5 wasgoing to go. Wahl answered that he thought it was going togo for Clapper.52.The speechesIt is undisputed that Clapper gave three speeches to theemployees concerning the Union. Each time he gave thespeeches he proceeded in somewhat the same manner. Asheretofore alluded to, the Respondent's plant consists of six3To the extent that I credit a witness only in part, I do so upon the4From the uncontroverted credited testimony of Ross. Lenhart did notevidentiary rule that it is not uncommon"to believe some and not all of atestify.Imake no inference one way or the other with regard to Lenhart'switnesses'testimony."N.LR.B.v.UniversalCamera Corp.,179 F.2d749,failure to testify.754 (C.A. 2).1From the uncontroverted credited testimony of Roger Wahl. CLAPPER'S MANUFACTURING329buildings, the first five of which are involved in production,the sixth being devoted to administration and other offices.In each speechmaking instance,Clapper gave the talks firstin building number 3 where he spoke to the employeesnormally working in that building and in building numbers4 and 5. He followed this by speeches in building number 2then in building 1 on the day shift and night shiftrespectively.6The complaintalleges andthe General Counsel contendsthat at some or all of these speeches Clapper made coercivestatements violative of the Act. The nature of the allegedremarks can be divided into three categories: (1) that if theUnion came into the plant, the employees would lose someof the benefits they presently enjoyed, (2) that if the Unioncame in employees would be assigned job classificationsmakingitdifficult, if not impossible, to shift employeesfrom job to job, as is done at present, and employees wouldbe sent home and lose time in the event that there was nowork for their particular classifications, and (3) if the Unioncame in strikes would be inevitable.Someof thewitnesses presentedby counsel for theGeneral Counsel testified that these alleged coercivestatements were made during the speeches, and furthertestified that, at least as to the September 26 and theNovember 18, 1968 speeches, the speeches were not read byClapper.? The Respondent's witnesses uniformly testifiedthat Clapper read all the speeches from prepared texts.Additionally, some of General Counsel's witnesses testifiedthat Clapper in his speeches said that he was reading thespeeches because "he did not want to get in trouble with thelaw," 8 orthat "he would not be in trouble." 9On the basis of all of the testimony in this regard, I findand conclude that Clapper read each speech to each grouphe addressed.Carefulexaminationof the written text from which thespeeches were delivered reveals that although the speechesinformed the employees in no uncertain terms that Clapperwas unalterably opposed to the Union and relatedunfortunate experiences that had befallen employees inother plants that had been unionized, especially in relationto strikes and the duties of unionized employees to supportsuch strikes, the speeches contained no prediction that sucha fate would inevitably befall the employees of Respon-dent's plant in the event the union were to be successful inthe forthcoming election.Without setting forth at lengththe content of these written texts, suffice it to say that thematerial contained therein constitutes free speech and, assuch, is protected by the provisions of Section 8(c) of theAct.It isfurther undisputed that following most of the talksquestionswere presentedtoClapper regarding variousaspects of what might occur if the employees were to selectthe Union to represent them. It was, therefore, out of thesequestions and Clapper's answers thereto that the issues ofpossible coercion arose.As early asthe September26, 1968 speech employeesasked about possible job classifications. The question wasasked time and again at the end of the speeches. GeneralCounsel'switnessestestified,ineffect,thatClapperanswered these questions to the effect that if the Unioncame in there would be jobclassificationand it would bedifficult to shift employees from job to job and that if therewas no work in any classification the employees involvedwould be sent home. There is no dispute that at the time ofthe Union campaign it was the established custom of theRespondent to shift employees around from job to job andbuilding to building in the event that there was no work inthe job assigned to them. No one had ever been sent homefor lack of work.In contrast to the testimony of General Counsel'switnesses,Clapper,himself,and the employees who werecalled as witnesses by the Respondent, all testified thatClapper's answersto the questions regarding job classifica-tions were alwaysthe same.They testified uniformly thatClapper stated, in effect, that if the Union were to besuccessful, and the Union were to insist upon, and get innegotiations, job classifications, then, and in that event, itwould be difficult for Clapper to shift the employeesaround; that in the event there was no work in aclassification the employees in that classification might besent home. Thus, in the version given by the Respondent'switnessesand by Clapper there was no prediction that therewould definitely be job classifications and that jobclassifications would result in employees being sent home.Therefore, there was no definite prediction, according toRespondent'switnesses, that there would be an inevitablechange in working conditions with regard to shifting ofemployees from job to job in the event the Union came in.The second question that was asked at the completion ofClapper's talks to the employees was, broadly put, "wouldwe lose all the benefits and have to start all over again whenthey negotiate a contract." Again, as in the case of the firstquestion asked and answered, the witnesses for the GeneralCounsel and Respondent gave diverse testimony. General-ly,witnesses called by the General Counsel testified thatClapper's answers contained an outright prediction that ifthe Union came in they would lose some or all of theirbenefits.Witness Leydigtestifiedthat Clapper stated "if theUnion got in the employees wouldlose some orall of theirholidays."Another witness,Baughman, testified that onNovember 18 Clapper said "if the Union got in negotia-tions would start off from zero and we would lose some orall of the benefits." Others just testified that Clapper said"negotiations would have to startat zero." 10With regard tothe June 19, 1969 speech General Counsel's witness ArnoldtestifiedClapper answered "they would have to start allover again." Witness Wahl testified in like manner, as didwitnessMishler.On the other hand, Clapper denied that he ever stated toany of the employees that if the Union got in they wouldlose some or all of their holidays or other benefits. Headmitted that at the September 26 and November 18speeches the question of holidays did come up. He refusedto admit however and he emphatically denied that he toldthe employees that they wouldlose some orall of theirholidays atthese meetings.Clapper testified the only thing6 Evidently building number 1 is the only buildingwhich utilizeda night8WitnessLeydig.shift.8WitnessFlorence Arnold.7Witnesses Hoover and Baughman.10Hoover, Faidley. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe ever told the employees when the question of holidayswas brought up was that bargaining starts from scratch orzero and that everything must be negotiated from thatpoint.With regard to the June 19, 1969 speech, Clappertestified that when someone asked if the employees wouldlose their benefits if the Unioncame in, he started to replythatbargainingstarts from zero but then he turned theanswer to the question over to Attorney William Tait, whoaccompanied Clapper when he made his talks to theemployees in the various buildings. According to bothClapper and Tait, Tait then told the employees thateverything is bargainable, it just does not mean that "youstartwith what you have now. When the Union comes inyou negotiate upwards." Tait further stated to theemployees, according to Tait, that "it doesn't mean thatthey start at the bottom and go up, the proposals may startlower than they were." In fact, Tait pointed out anillustration of another company where in an initial contractcertain benefits were less than the employees had before theUnion organization.Most of the Respondent's otherwitnesses testified in a like manner, stating that Clapperstarted to answer by saying that negotiations started fromscratch when he turned the answer to the question over toTait. They testified to the same effect as did Tait.The General Counsel argues that the Respondent'switnessesshould not be credited because they merelyparrotted what Clapper testified. However, I note a markedsimilarity in the testimony of all of the General Counsel'switnesses as well.On the other hand, I was impressed withthemanner in which Attorney Tait testified and wasconvinced of his sincerity. I therefore conclude, that at leastas to the June 19, 1969 speech the answer of Clapper wasnot confined to merely that bargaining would start fromzero or scratch nor was it a prediction that the employeeswould lose their benefits, but rather, it was an explanationby Clapper and then by Tait to the effect that bargainingdoes start from scratch, that all matters are bargainable.Furthermore, it is possible upon the unionization of a plantfor the first contract to provide for less by way of benefitsthan employees were receiving before the advent of theUnion.With regard to the September 26 and November 18meetings, I find and conclude that although Respondent'switnessescould not pinpoint the exact meeting at whichClapper gave his answers, that in each case he was carefulto explain that he was not making a direct prediction thatthe employees would lose their benefits but rather that itwas possible since negotiations start at scratch or zero thatthe employees could lose some of their holidays. Again, Iam convinced that Clapper, after carefully reading thespeech that was prepared for him, would not make aprediction of this nature which would in any way bedetrimental to the protected nature of the speech.Therefore, I find and conclude that at none of the speechesdid Clapper make a prediction that if the Union came in theemployees would lose some or all of their benefits.The first time that the matter of strikes arose was at thespeech given by Clapper to his employees on November 18,1968. According to witness Baughman, at the end of thatspeech, evidently in answer to a question, Clapper wishedthe employees a Merry Christmas and a Happy New Yearand said that if the Union got in there would be a strike.Baughman insisted that Clapper did not say that if theycould not arriveat an agreementthis could possibly meanthat they would go out on strike.Baughmaninsists thatClapper said that if the Union did get in they would go outon strike. General CounselwitnessHoover testifiedin a likemanner with regard to the November 18 speech. Accordingto witness Faidley, Clapper said that if the Union came inthe employees would be on strike over Christmas and thatwould be a good time for him to do his inventory.In his testimony, Clapper admitted that he wishedeverybody a Merry Christmas and a Happy New Year atthat time. But, according to Clapper, he referred back to apaper which was distributed by the Union to the effect thatproposals for the contract, if the Union should win, wouldbe quickly pursued and that the contract would be rushedthrough rapidly. Clapper testified that he explained to theemployees that he couldnot agreeto anything this quicklyif it were not for the good of the Company or theemployees. Then Clapper testified "that if the Union wasgoing to do it this fast he would like to take this opportunitybecause he may not be able to see all the employees and hewould like to wish them a Merry Christmas and a HappyNew Year."Significantly, none of the other Respondentwitnessestestified as to this matter with regard to the November 18meeting.With regard to the June 19 meeting, General CounselwitnessRogerWahl testified that at the question andanswer period in building number 3 one of the ladiespresent asked Clapper if the Union came in would there bea strike. Clapper answered by stating, according to Wahl,"there would be a strike and they would have to walkpicketlines to keep their jobs." Wahl insisted that whenClapper spoke of a possible strike he said there would be astrike if the Union came in and did not state that if they satdown to negotiate and they could not come toagreementtheremight be a strike. Witness Mishler testified thatClapper stated that the employees would have to strikewhether they wanted to or not. Clapper, on the other hand,denied that in building number 3 on that date there was aquestion asked that if the Union came in would there be astrike.Significantly,again,none of the Respondent'switnesses,aside from Clapper, testified as to the matter ofstrikes with regard to the June 19meeting.Although in the cases of the other questions asked andanswered, I have generally credited Clapper and theRespondent'switnessesas having a more accurate recollec-tion of what occurred at the meetings with regard to thosematters than did thewitnessespresented by the GeneralCounsel, I do not find the same to be true with regard to thematter of strikes and the answers to questions asked inrelation thereto at the November 16 and June 19 meetings.This is so because in the case of questions regardingclassification and loss of benefits, I have concluded that theGeneral Counsel'switnessesmisconstrued the answers ofClapper and did not carry away with them from themeetings an exact memory of what occurred, but merelyrelated, on the witness stand, their impression of whatoccurred.However, in the case of the questions at theNovember 18 and June 19 meetings with regard to strikes, CLAPPER'SMANUFACTURING331no witness presentedby theRespondent with the exceptionof Clapper testified as to the matter of strikes.With regardto the November 18 meeting I find and conclude thatClapper's testimony is not as reliable as that of the GeneralCounsel'switnesses and do not accept his explanation ofwhat he said at that meeting.With regard to the June 19meeting,again there were no witnesses presented by theRespondent to substantiate Clapper's denial that a questionabout strikes was asked at that meeting.Significantly,Attorney Tait,who was present at that meeting,did nottestify as to the strike matter.I therefore find that withregard to both the November 18 meeting and the June 19meeting,the question was asked to the effect of whetherthere would be a strike if the Union came in and thatClapper'sanswer was,simply put, that there would be astrike if the Union came in.3.Conclusions as to interference,coercion, andrestraintPresident Clapper's telling Herman Sines in the early partof October that if the Union came in they(Mr. and Mrs.Sines)would be the first ones to go, intimating that buildingnumber 2 in which they worked would be shut down,conveyed to the employees the futility of selecting theUnion as their bargaining representative and also constitut-ed direct threats of economic retaliation if the employeesselected the Union as their bargaining representative."Upon the same occasion Clapper questioned HermanSines with regard to how Sines felt about the Union. Thisconstituted unlawful questioning of an employer regardingthe latter'spersonal feelings concerning the Union. Suchinterrogation is violative of Section 8(a)(1) of the Act and Iso find.i2Similarly,Clapper'sadmitted interrogation of AlfredMurray on June 19, 1969, the evening before the rerunelection,with regard to how Murray's fellow employees feltabout the Union and with regard to how Murray felt theelectionwas going was,in view of its timing,a clearviolation of Section 8(a)(1) of the Act.13 Additionally,general manager Lenhart's questioning of employee Wahlon June 20,1969, the day of the election, with regard to howbuilding number 5 was going to go in the election andLenhart's further questioning of employee Ross regardinghow Ross felt the election would come out, in view ofRespondent'sother unfair labor practices and the timing,constituted unlawful interrogation. 14I further find that Lenhart's statement to Wahl thatLenhart was going to question other employees as to howthey felt their buildings were going to vote in the electionwas an additional violation of Section 8(a)(1) of the Act asit tended to give Wahl the impression that Lenhart wasengaged in the continued surveillance of the union activitiesand sympathies of other employees.There remains one other individual incident which I findconstituted a violation of the Act.Sometime before thererun election,Lenhart asked employee Ross about thelatter'ssister-in-law and if the sister-in-law was happyabout her transfer to a position in another building. Whentold byRoss that the sister-in-law was unhappy,Lenharttold Ross that if the election went right,he would see whathe could do about bunging the sister-in-law back to herformer job on the glue gun. In effect,Lenhart promisedRoss to take affirmative action on the transfer of Ross'sister-in-law provided the Union was defeated in theelection.Thisconstituted an implied promise of benefitprior to the election and constitutes a violation of Section8(a)(1) of the Act.Next for evaluation are the questions and answers put toand respondedto byPresident Clapper at the speechesgiven byhim on September 26 and November 18, 1968, andJune 19,1969. I have heretofore found that the substance ofClapper'sanswerwith regard to the question of jobclassification is that Clapper stated to the employees that ifthe Unioncame in and succeeded in obtaining,throughnegotiations,job classification,Respondent would have adifficult timemoving the employees from job to job, as ithad done in the past,and that in the event that work didrun out in a specific classification the employee in thatclassification might have to be sent home and lose workingtime. As hereinabove further found,this did not constitutea firm prediction that if the Union came in there would bejob classification and employees would be sent home ifthere was no work for their particular classifications. I findand conclude that,as the Board has held in the past,truthfullyinforming employees of the possible conse-quences of a rigid job classification system whereby theemployer might have to send some employees home ratherthan shift them to available work is no more than aprediction of possible consequences and, hence, is protect-ed bySection 8(c) of the Act.'5A likeconclusion is reached with regard to the discussionfollowing questions concerning the future of the employees'benefits.I have heretofore found thatClapper didnot makeany flat prediction that if the Union were to come in theemployees would lose their benefits.Rather,Ihave foundcredible the testimonyof Clapper and Attorney Tait to theeffect thattheytold the employees that all matters werebargainable,that benefits,as were other matters, werebargainable and started from scratch or zero; and that as aresult thesematters could go up or down and that theemployees could come out, after negotiations with theUnion,with either greater or less benefits than they enjoyedat the present time. The Board has held that it will notrestrict the rights of parties to inform employees of theadvantages or disadvantages of Unions as long as suchinformation is given to the employees in a noncoercivemanner. The Board has stated that an employer did notinterfere with an election by telling employees:"The Unioncould not guarantee that existing employees'benefits couldcontinue under a union contract and that bargaining startsfrom scratch."In that representation case the Board heldthat the pertinent issues of existing benefits,future benefits,strikes and so forth,and the requirement of good faithbargaining were fully brought to the attention of the11MarsellusVault & Sales, Inc,170 NLRB No. 9912SunbeamPlastics Corporation,144 NLRB 1010.13ThomasEngineCorporation and Upshur Engine Co, Inc,d/b/aTomadur, Inc,179 NLRB No 16514Wendt-Sono Company,138 NLRB 85515Murphy Body Works,Inc,174 NLRB No. 126. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees by the respective electioneering of both theEmployer and the Petitioner.'6 Again, an employer washeld not to have violated Section 8(a)(1) of the Act when ittold employees on two occasions that bargaining wouldstart "from scratch" or "with a clean sheet of paper" if theUnion came in. It is interesting to note that this statementwas made in response to a question from employees.17I therefore find and conclude that in President Clapper'stelling the employees that all benefits were bargainable andthat bargaining on such benefits would have to start fromscratch and could go either up or down was a statement ofopinion only, was not a flat prediction, and therefore wasnot violative and was, in fact, protected by Section 8(c) ofthe Act.An opposite conclusion is reached with regard toClapper's answers to the employees when questions wereput to him regarding the possibility of strikes if the Unioncame in. The first time this question arose was at theNovember 18, 1968 speech. An examination of the text ofthewritten speechmade by Clapper reveals repeatedreferences to the fact that employees at unionized plantswere required to go on strike, that such strikes lastedlengthy periods of time and that strikers lost wages andwere not permitted to collect unemployment compensation.Additionally, I have heretofore credited General Counsel'switnesses'testimony establishing that during the questionand answer period Clapper, in wishing his employees ahappy holiday stated that if the Union came in there wouldbe a strike, or words to that effect. The text of the June 19,1969 speech reveals similar references and, after the speech,Clapper, in response to questions put to him, stated that ifthe Union came in there would be a strike and that theemployees would have to walk the picket line in order tokeep their jobs. Clapper's remarks as to the adverse effect ofthese strikes, as well as his statement that there would be astrike if theUnion were selected as the bargainingrepresentative, were clearly coercive in nature and violativeof Section 8(a)(1) of the Act. These statements by Clapperunquestionably conveyed the impression to the employeespresent that a strike was inevitable if the employees votedfor the Union. The Board has consistently held that similarcomlhents which emphasize the inevitability of strikes areviolative of Section 8(a)(1) of the Act.18 I therefore find andconclude that in his remarks concerning strikes Clappercoerced his employees in violation of Section 8(a)(1) of theAct.C.The Group Conference or Employees Committee1.The formation and compositionAlthough there is some conflict in the testimony of thevarious witnessesas to the exact manner in which some ofthe membersof the Committee or Group Conference werechosen,therewasgeneral agreement,and admission byPresident Clapper, as to how the Committee came intobeing. Clapper testified, without contradiction, that in the16TrentTube Co.,147 NLRB 538-540. Althoughthe cited caseinvolvedarepresentationproceeding rather than an unfair labor practiceproceeding, the principle appliedwould be the same.17SeeNutrenaMills,Divisionof Cargill, Inc.,172 NLRB No. 24 at p. 5of the Trial Examiner'sDecision.See alsoPlayskool Manufacturing Co.,172springof 1969 he decided to try to form a GroupConference, also herein called The Committee. The reasonfor this, according to Clapper, was twofold. In the firstplace, the plant had grown from its former single buildingto the extent that it now occupied 6 buildings. Thus,communication with the employees had become verydifficult.Clapper felt that good communication betweenthe employees and the President of the Respondent wouldbe a good thing under these circumstances. The secondreason for the formation of The Group Conference orCommittee was because Clapper was faced withseriousproduction problems. He was behind in his schedule inproduction and he needed the help of his employees.Accordingly, in April of 1969, Clapper went with GeneralManager Lenhart to the various buildings to form TheCommittee.The first building visited was number 3 where Clapperand Lenhart met with the employees of buildings 3, 4, and5.Clapper explained the purpose of the meeting and toldthe employees that he wanted to form The Committee orGroup Conference, as he called it, so that the employeescould relate their troubles regarding working conditions tothe members of The Committee, who in turn would conveythem to management. The employees seemed to receive thesuggestion favorably according toClapper,and hethereupon suggested that there be two committee men fromeach building; one from each floor.It is over the question as to whether Clapper was presentduring the nomination of the representatives from building3 that there is a divergence in the versions testified to bywitnesses called by the General Counsel and witnessescalled by the Respondent. According to General CounselwitnessesArnold and Mishler, after the purpose of thecommittee was explained Lenhart requested nominationsfor members of the committee. Both Arnold and Mishlertestified that when employee Regina Wagner was nominat-ed to represent the main floor in building 3, Clapperimmediately closed the nominations by stating that wasenough. No other nominations for the main floor weremade. Lenhart immediately thereafter asked whether therewere any nominations for the basement of building number3 and someone suggested Gary Boyce. Thereupon Clapperagain closed the nominations without giving the employeesanother opportunity to nominate any other employees.Thereafter Lenhart requested a nomination for buildingnumber 4 and the name of Bob Weimer was put forth.Clapper immediately closed the nomination after Weimer'sname was presented. After the nominations were closed,Lenhart stated that those nominated would be representa-tives for the various buildings.According to the testimony of witnesses presented by theRespondent, (Clapper, Regina Wagner, and Gary Boyce)someone at the meeting in building number 3 suggested thename of I. Fikes andas soon ashis name was placed innomination Clapper told the employees that they shouldmake their selections after he left. According to thesewitnesses Clapper and Lenhart then left and the nomina-NLRB No. 177 where theemployer distributed a letter to the employeeswhichcontained a statement to the effect that all benefits, including thosepresentlyin effect,were bargainableand could betraded upor down.1sKawneer Co.,164 NLRB 983, enfd.as modified, 413 F.2d 191 (C.A.6); Glazer Steel Corporation,163 NLRB 7. CLAPPER'S MANUFACTURING333tions proceeded and the employees were elected to theCommittee from building numbers 3 and 4.I find and conclude that the testimony of the witnessesfor the General Counsel, Arnold and Mishler, is the moreaccurate version of what occurred. In the first instance, Iwas very impressed with the forthright manner in whichArnold, especially, testified with regard to the formation oftheUnion. She impressed me as having total recall. Increditing Arnold I have taken into consideration the factthat she did not mention that Clapper was present or closedthe nominations in her pretrial affidavit. However, she wascompletely upheld in this part of her testimony byemployee Mishler whose testimony also impressed me. Asecond reason for crediting Arnold and Mishler is the factthat the General Counsel'switnesses,aside from Clapper,were both committee members who acted on the Commit-tee. Accordingly, I find and conclude that Clapper did closethe nominations as soon as the first names were mentionedfor the committee members. However, I cannot tell fromthe testimony presented in the record whether these peoplewere necessarily the first choice for the Committee ofClapper.Nominations and election for representatives from theother buildings were made without Clapper's presencealthough at his suggestion and the balloting for theCommittee members was by secret ballot.19 Thus, it wasgenerally in this manner that the representatives from thevarious buildings were chosen.It is undisputed that during the nominations and theelection of the various representatives from the variousbuildings supervisors were present.It is further undisputed that Hutchinson, the individualelected to represent building number 4 was transferred tobuilding number 3 and lost her status as the representativeof building 4. In her testimony she could not state who tookher place. However, employee Thomas of building 2testified without contradiction that a few months after theCommittee formationmeeting,he was informed byforeman Milton Sines that Thomas was to be one of hisbuilding's representatives in the Committee as he had beennext highest in number of votes in the election. Accordingto Thomas, whose testimony was not controverted, Sinesexplained that Thomas' appointment to the Committee wasnecessitated by the transfer to another building of MaryGlessner,who had previously been representing thebuilding.It is additionally undisputed that The Committee had nooffices, charter, constitution or bylaws, or any means offinancial support.No dues or any assessments of anynature were required of the employees. Although Commit-teemeetingswere held regularly approximately once amonth, the Committee members never called the meetings,which were always called by management. Nor did theCommittee members ever conduct meetings among them-selves nor did they ever meet with the employees.2.The function of the committeeThe Committee met with Clapper and Lenhart or, attimes, Lenhart alone, approximately once each month. TheCommitteemembers, the representatives from eachbuilding,were informed of the time and place of themeetings by their various foremen. Meetings were heldduring working hours and the representatives received theirregular hourly wages while attending the meetings. Minutesof what transpired at themeetingsbetween the Committeemembers and management members were prepared byeitherClapper or Lenhart or both, printed up by theRespondent, and distributed to the employees together withthe employees' paychecks.Although itis agreedby variouswitnessesthat the word"grievance" never came up at any of the meetings of TheCommittee, it is undisputed that working conditions werediscussed and that the complaints regarding these werebrought to the attention of management through membersof The Committee. Clapper admitted, in testifying, that atthe variousmeetingsCommittee members brought upcomplaints concerning the condition of restrooms, ventila-tion, the necessity for various types of tools and equipment,and the installation of water coolers and coke and coffeemachines.Copiesof the monthly report issued bymanagement and distributed with the paychecks confirmthesematters. Although Clapper made no direct promisesto correct any of theseitems,he did say that he would takethe matters into consideration, would look into them, and,in cases where it was possible, would call in variouscontractors to check tosee if the matterscould be takencare of. Moreover, at one of the meetings, the problem ofwhether to hire additional personnel or work overtime toincreaseproductionwas discussed.Clapper admitted thatthey reachedagreementwhich provided that if additionalwork hours were needed the employees would be willing towork overtime. Among the items discussed was inadequatelighting. Respondent took specific action to remedy lightingdefects. Tools were purchased upon request of the membersof the Committee. Committee member Bush testified that anumber of the complaints that he passed on to managementas a Committee member at the meetings were originallypassed on to him by various employees on his floor in thebuilding in which he worked.3.Conclusionsas to the committeeAs noted above, The Committee was a rather amorphousorganization, having no charter, constitution, bylaws, oranyotherwrittenor unwritten organizational form.Moreover it charged no dues, made no assessments and, infact, had no financial support other than what was given itby the Respondent. However, although The Committeelacked formal organization, this fact does not rule out thepossibility that The Committee functioned as a labororganization. Section 2(5) of the Act defines a labororganization as "any organization of any kind, or anyagency or employee representation committee or plant, inwhich employees participate and which exists for thepurpose,whole or in part, of dealing with employersconcerning grievances, labor disputes, wages, rates of pay,hours of employment, or conditions of work."19From the testimony of Fred Thomas, Ruth Tempia, Jane Werner,Earl Weller, and Arnold Hoover. 334DECISIONS OF NATIONALLABOR RELATIONS BOARDIt is clear, and President Clapper admitted in testifying,thatone of the purposes for the formation of TheCommittee was to discuss employee complaints concerningworking conditions. He further admitted, and the minutescirculated by the Respondent confirm, that Committeemembers brought to the meetings complaints about thepoor conditions in the restrooms,inadequate ventilationand lighting, and the need for certain types of tools andequipment in order to perform work. The employees,through The Committee, requested the installation of cokeand other vending machines and of water coolers. Theminutes introduced into evidence reveal that in certaininstances,Respondent through Clapper, acted favorablywith regard to these requests and complaints. Also, anagreement was reachedwith the Committee with regard toovertime work and discussions were held at Committeemeetings regarding the elimination of the night shift inbuilding number 1.Paraphrasing the statutory definition of labor organiza-tion, it is clear from the foregoing that The Committee, orGroup Conference, constituted a committee or plan inwhich employees, the representatives, participated andwhich existed for the purpose, either in whole or in part, ofdealing with employer grievances, hours of employment,and conditions of work.Although it is true The Committee did not bargain withtheRespondent in the usual concept of collectivebargainingand the proposals made by The Committeepossibly amounted only to recommendations, the factremains that The Committeedealt withthe Respondentconcerningemployees' complaints.This demonstrates thatThe Committee was a labor organization within themeaning ofthe Act,and I so find.20It is abundantly clear and undisputed that the proposaland impetus for the formation of The Committee camefrom the Respondent's President Clapper at meetings heldwith the employees in the various buildings during themonth of April 1969. Clappersuggested,without anyassistancefrom any of the employees, the form andstructure of The Committee. He informed the employeesthat the representatives of The Committee would be chosenfrom each floor of each building. He gave the employees noalternative to this suggestion. Beside dictating the form andstructure of The Committee, Clapper alone established thatthepurpose of the organization was to meet withmanagementinorder to discuss employee complaintsrelating to working conditions. Additionally, no secretelectionwas held among the employees to determinewhether a majority of them wished to have this form ofrepresentation. The only balloting or selection was for themembers of the various floors of the various buildings toserve on The Committee. And even there, in the instance ofbuilding number 3, Clapper closed the nominations whenthe employees had nominated but one individual from eachfloor.Additionally,The Committee was so constructed byClapper as to enable him to control the membership of The20 SeeN.L.R.B. v. Cabot Carbon Co., Inc.,360U.S. 203;JansenElectronicsManufacturing, Inc.,153 NLRB 1555;Holland ManufacturingCompany,129 NLRB 776, enfd. 292 F.2d 870 (C.A. 3).21Holland Manufacturing Company,129 NLRB 776, 785.22HollandManufacturing Company, supra; N.L.R.B. v. H. E. FletcherCommittee by exercising managerial discretion to transfer,promote, or discharge employee representatives. This isillustratedby the instance when Glessner, the electedrepresentative of building 2 was transferred to anotherbuilding and employee Thomas was informed by foremanSines that Thomas was to be the new representative ofbuilding number 2. The mere existence of such power,whether exercised or not, the Board has repeatedly held,places the employer in a dominant position over theorganization.21Moreover, The Committee has no existence independentof the Respondent. As stated above, it has no resourcesfinancially other than that which is contributed by theRespondent. There are no dues, no membership require-ments,no constitution, no bylaws, and no charter.Additionally,the employee representatives receive wagesfor time spent working in their conferences with manage-ment and such payments under these circumstances havelong been regarded as "an aspect of control." 22 Additional-ly,the conferences withmanagement were held onCompany time and property and the minutes of theseconferenceswere prepared, printed, and distributed byRespondent. The very existence and functioning of TheCommittee has been made possible by management'sfurnishing them the place on its property to hold meetings,affording The Committee what facilities are needed and bypayingCommitteemembers for their time spent inperforming their functions. These factors have generallybeen regarded as an aspect of control 23Ifind and conclude that because the Respondentinitiated The Committee, dictated its form and structure,controlled its composition, and, furthermore, assisted itsmembers by paying them for the time spent in performingtheir function that the Respondent dominates and assistsThe Committee, or Group Conference,in such a manner asto constitute a violation of Section 8(a)(2) of the Act.24IV.THE OBJECTIONS TO THE ELECTIONAs heretofore related,on June 26, 1969 objections to theconduct of the second election were filed by the Union, thePetitioner in the representation case.The objections, ingeneral,allege that the Respondent formed and assisted aplant committee;that on the night of June 19,1969 theRespondent questioned the employees on the night shift asto their intention toward and their affiliation with theUnion within the 24 hours time prior to the election; theCompany stated to employees that there would be a strikeas there was in the Coleman plant,a plant nearby theCompany's premises.Also the objections allege there weremany misstatements;the Respondent stated at meetingsthat the employees would lose some of their benefits if theyvoted for the Union.As heretofore set forth,the Respondent has been foundtohave violated Section 8(a)(1)by interrogating theemployees as to their union sympathies, by stating thatthere would inevitably be strikes against the Respondent ifCo., 108 F.2d 459-465(C.A. 1).23Holland Manufacturing Company, supra.24HollandManufacturingCompany, supra;TuscaroraPlastics,167NLRB No. 154;Grafton Boat Co., Inc.,173 NLRB 150. CLAPPER'S MANUFACTURINGthe Union came in and that the employees would have toparticipate therein. It has been further found that theRespondent formed, assisted and dominated The Commit-tee or Group Conference, this being a violation of Section8(a)(2) of the Act.The Board has held that such conduct as has heretoforebeen found to be violative of Section 8(a)(1) and (2) is, afortiori,conduct which interferes with the exercise of a freeand untrammeled choice in an election.25 On this basis,therefore, there is sufficient reason to set aside the results ofthe election.Accordingly, I shall recommend that thesecond representation election heretofore held in Case6-RC-4801 beset aside.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operation of theRespondent as set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several states, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VI. THE REMEDYHaving found, as set forth above, that the Respondenthas engaged in certain unfair labor practices, it will berecommended that it cease and desist therefrom and takecertain affirmative action set forth below designed toeffectuate the policies of the Act. One of the more basicrights conferred upon employees by Section 7 of the Act isthe right to freely, without coercion or restraint from theemployer, express their choice in a Board conductedelection designed to determine the wishes of the employeeswith respect to collective-bargaining representative. Since ithas been found that Respondent interfered with this right,an Order commensurate with the violations found designedto assure Respondent's employees the opportunity to fullyexpress their rights guaranteed them by Section 7 of the Actis appropriate.Ithaving been found that the Respondent by threats,interrogation, and promises of benefits interfered with,restrained, and coerced employees in violation of Section8(a)(1) of the Act, I shall recommend that the Respondentcease and desist therefrom.It having been found that the Respondent has dominatedand interfered with the formation and administration ofThe Employees' Committee or Group Conference and hascontributed support thereto, it is recommended that theRespondent cease and desist from such conduct and that itwithdraw recognition from and completely disestablish TheEmployee'sCommittee or Group Conference as therepresentative of any of the Respondent's employees for thepurpose of dealing with the Respondent concerninggrievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work.Upon the basis of the above findings of fact and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW3351.The Respondent, Clapper's Manufacturing Inc., isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.United Brotherhood of Carpenters and Joiners ofAmerica, Carpenters District Council of Western Pennsyl-vania, AFL-CIO and Clapper's Employees' Committee orGroup Conference, are labor organizations within themeaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing em-ployees in the exercise of their rights guaranteed in Section7 of the Act,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.4.By dominating and interfering with the formationand administration of the Clapper's Employees' Committeeor Group Conference, and contributing support thereto, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(2) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, it is ordered that Clapper's Manufacturing Inc.,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Interrogating employees concerning their unionactivities and their sympathies toward the Union, threaten-ing employees with reprisals if the Union is selected by theemployees to become their bargaining representative,creating the impression of surveillance of union activitiesand sympathies, and promising the employees benefits ifthey abandon their adherence to the Union.(b) Dominating or interfering with the administration ofClapper's Employees Committee or Group Conference orwith the formation or administration of any other labororganization of its employees, and contributing support toClapper's Employees Committee or Group Conference orto any other labor organization of its employees.(c)Recognizing, or in any manner dealing with Clapper'sEmployees Committee or Group Conference, or anyreorganization or successor thereof,as a representative ofany of its employees for the purpose of dealing with theRespondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions ofwork.(d) In any other manner interfering with, restraining orcoercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which is foundnecessary to effectuate the policies of the Act:(a)Withdraw all recognition from Clapper's EmployeesCommittee or Group Conference as a representative of anyof its employees for the purpose of dealing with theRespondent concerning grievances, labor disputes, wages,25PlayskoolManufacturingCompany,140 NLRB 1417-1419. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDrates of pay, hours of employment, or other conditions ofwork and completely disestablish Clapper's EmployeesCommittee or Group Conference as such representative.(b) Post at its plant in Meyersdale, Pennsylvania, copiesof the notice attached to the intermediate report andmarked "Appendix." 26 Copies of said notice, on formsprovided by the Regional Director for Region 6, shall, afterhaving been duly signed by an authorized representative ofthe Respondent, be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing allplaces where notices to employees are customarilyposted.Reasonablesteps shall be taken to ensure that saidnotices arenot altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 6 in writing,within 20 days from the date of the Trial Examiner'sDecision, as to what steps the Respondent has taken tocomply herewith.27It is further ordered that the consolidated complaint be,and it hereby is, dismissed insofar as it alleges violations ofSection 8(a)(1) of the Act other than those found herein,and,IT IS FURTHER ORDEREDthat Case 6-RC-4801 be, and ithereby is, severed and transferred to the Regional Directorfor Region 6 for further processing with the recommenda-tion that the said Regional Director set aside the secondelection heretofore held in that case.26 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andallobjections thereto shall be deemed waived for all purposes.In the eventthat the Board's Order is enforced by a judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board."27 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 6,inwriting,within 10 days from the date of this Order as to whatsteps the Respondent has taken to comply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question any employees about theirunion activities or their attitude toward or sympathywith the Union.WE WILL NOT make any threats to our employees inthe event that any union is successful in organizing ouremployees or wins any election held for the purpose ofdetermining the bargaining representative of ouremployees.WE WILL NOT make promises to our employees ofbetter working conditions and work assignments and soforth in order to get them to disaffiliate or disassociatethemselves from any labororganization.WE WILL NOT create theimpressionthatwe arespyingupon our employees' union or concertedactivities.WE WILL NOT dominateor interferewith theadministration of Clapper's Employees' Committee orGroup Conference, or with theformation or adminis-trationofany other labor organization of ouremployees, nor will we contribute support to TheCommittee or to any other labor organization of ouremployees.WE WILL NOT recognize or in any manner deal withTheClapper'sEmployees'Committee or GroupConference or any reorganization or successor thereof,as a representative of any of our employees for thepurpose of dealing with us concerning grievances, labordisputes, wages, rates of pay, hours of employment, orother conditions of work.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theright to self-organization, to form labor organizations,to join or assist United Brotherhood of Carpenters andJoiners of America, Carpenters District Council ofWestern Pennsylvania, AFL-CIO, or any other labororganization, to bargain collectively through represent-atives of their own choosing, or to engage in concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyand all such activities.WE WILL withdraw all recognition from Clapper'sEmployees Committee or Group Conference as therepresentative of any of our employees for the purposeofdealingwithusconcerning grievances, labordisputes,wages, rates of pay, hours of employment, andother conditions of work, and completely disestablishthe Committee as such representative.All our employees are free to become or remain, or torefrain from becoming or remaining, members in goodstanding of United Brotherhood of Carpenters and JoinersofAmerica,CarpentersDistrictCouncil ofWesternPennsylvania, AFL-CIO, or any other labor organization.DatedByCLAPPER'SMANUFACTURING, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, 1536Federal Building, 1000 Liberty Pittsburgh, Pennsylvania15222, Telephone 412-644-2977.